internal_revenue_service number release date index number ------------------- --------------------- -------------------------------------- --------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- ------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-102542-17 date date legend taxpayer --------------------------------------------------------------------------------------- ----------------------------------------- company ----------------------------------------------------------------------------------------- ------------------------------------------- property a property b ------------------------------------ -------------------------------------- property c ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ property d property e a b c ------------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------- ---- -- -- plr-102542-17 d e f g h i j k l m n o p -- ---- ---- ------- -------- -- -- ---- ---- ----------- -- -- -- dear -------------- this ruling responds to a letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer specifically you have requested the following rulings the floating docks described below at properties a b c d and e collectively the properties are real_property for purposes of sec_1_856-10 and are real_estate_assets for purposes of sec_856 and amounts received for racking structure space in dry dock storage facilities described below will not be considered as other than rents_from_real_property for purposes of sec_856 the presence of cabins at property c will not cause the assets at property c other than the cabins and any areas reserved for cabin guests to be treated as lodging_facilities within the meaning of sec_856 plr-102542-17 facts taxpayer an indirect owner of interests in company represents that it intends to file form 1120-reit to be taxed as a real_estate_investment_trust reit company a partnership for federal tax purposes owns and leases or leases and subleases the properties which are located on inland lakes or coasts the properties contain boat slips floating docks storage facilities boat servicing facilities and support facilities such as laundry facilities and restaurants property c also contains cabins that are made available to guests for one-week or shorter stays a floating docks the properties' boat slips are bound by floating docks the floating docks have a limited range of vertical movement as necessary for tidal and weather conditions and are affixed to the lake bed or sea bottom using either pilings or winches and cables taxpayer represents that the floating docks provide a conduit or route for tenants to access their boat slips delineate the area of the slips and protect the boats from damage from the elements taxpayer further represents that the floating docks serve no active function within the meaning of sec_1_856-10 taxpayer's floating docks are generally attached to poured concrete walkways on land and in the case of floating docks located on coasts are also attached to concrete timber or steel bulkheads that retain contact with the land the configuration of each floating dock is determined during the original design of each of the properties and the sections of the dock bounding the boat slips are not interchangeable among the floating docks if a floating dock needs to be reconfigured the sections of the dock bounding the boat slips are destroyed company has never moved or reused these sections the floating docks weigh hundreds of thousands to millions of pounds and cannot be towed on the water taxpayer represents that the floating docks have a useful_life expectancy of greater than a years properties a d and e the piling method of affixation is present at property a property d and property e taxpayer represents that the pilings are inherently permanent structures for purposes of sec_1_856-10 the floating docks are permanently affixed to the pilings by steel pile guides that affix the docks to the pilings in a manner that allows the docks to float on the top of the water’s surface as the tide ebbs and flows but keeps the docks affixed to the pilings the steel pile guides contain rollers that surround and always touch the pilings and at no time is there space between the rollers and the pilings the steel pile guides are permanently connected to the docks with at least b mechanical fasteners steel or aluminum bolts or brackets per piling the floating docks are built around or surrounded by the pilings and are not designed to be removed from the pilings between b and c pilings bound each boat slip company plr-102542-17 generally employs the piling method of affixation if the water level is expected to fluctuate between d and e feet taxpayer represents that the floating docks affixed to pilings are designed to remain in place indefinitely company has never moved a floating dock and does not intend to ever do so removing a floating dock from its pilings would require total deconstruction of the floating dock and would require cutting the pilings down to the surface level of the water thereby destroying the pilings as well in rare and extraordinary circumstances a governmental body may close a marina for example due to a violation of the lease or willful neglect of the premises in that case all buildings would be completely demolished and removed and the land restored to its natural condition taxpayer represents that this has never happened with respect to a marina owned by company and company does not expect this to ever occur taxpayer further represents that with respect to the floating docks affixed using the piling method no other circumstances suggest that the expected period of affixation is not indefinite taxpayer further represents that removing the floating dock from its pilings would be extremely time-consuming and expensive exceeding the cost of new_construction properties b and c the winch and cable method of affixation is present at property b and property c under the winch and cable method of affixation the floating docks are attached to the seabed by a system of wire rope cables concrete anchors and winches the cables are between f and g inches in diameter and attach the winches on the docks to the anchors on the seabed or lake bottom the cables are the same type used to support suspension bridges and are attached to the winches and concrete anchors in the same manner as cables are attached to suspension bridges the anchors weigh in excess of h pounds and are embedded in the seabed or lake bottom galvanized anchor bolts affix the winches to winch stands that are affixed to the floating docks using industrial steel mounting bolts the winch and cable method allows the floating dock to move when water levels fluctuate and when affected by natural occurrences such as tides although the concrete anchors never move as they are permanently affixed to a specific point in the seabed or lake bottom the winch and cable method generally is used when the water level is expected to fluctuate by e feet or more taxpayer represents that the floating docks affixed using the winch and cable method are designed to remain in place indefinitely the docks are constructed in a particular manner based on the area in which they are located in order to withstand particular wind current and wave conditions of the area and would not be removed and reused in another location similarly the winches and winch stands are designed and constructed to be used in a particular location on a dock due to prevailing plr-102542-17 conditions unique to the area such as wind and tides and are not removed unless they are damaged or have reached the end of their useful lives in rare and extraordinary circumstances a governmental body may close a marina for example due to a violation of the lease or willful neglect of the premises in that case all buildings would be completely demolished and removed and the land restored to its natural condition taxpayer represents that this has never happened with respect to a marina owned by company and company does not expect this to ever occur taxpayer further represents that with respect to the floating docks affixed using the winch and cable method no other circumstances suggest that the expected period of affixation is not indefinite removing a dock affixed by the winch and cable method generally requires between i and j months depending on the size of the dock and costs generally between k and l percent of the cost to construct a new dock of similar size cutting the cables from the winches requires the use of specialized industrial tools and the employment of certified divers to remove bolts and to connect the crane lifting cables to trussing frames the anchors embedded into the seabed or lake bottom upon installation tend to burrow deeper into the sea bed or lake bottom over time exponentially increasing the force required to dislodge them the weight of the anchors typically exceeds the lifting capacity of available barge or crane equipment as a result the anchors and cables are generally abandoned in place rather than removed from the seabed the weight of the winch system typically requires removal by crane the removal of a winch and winch stand damages the dock to which it is attached and renders it unsafe for use removal of the floating docks themselves would require taxpayer to demolish the docks send certain scrap materials to a recycling center and haul the remainder to a landfill b dry dock storage facilities the properties contain dry dock storage facilities which taxpayer represents are inherently permanent structures for purposes of sec_1_856-10 the dry dock storage facilities contain steel racking structures arranged into vertical bays measuring several feet high to accommodate several tiers of boats company leases space in the racking structures to tenants for terms of at least m the dry dock storage leases do not allow the tenant to enter the facilities nor do they allocate to the tenant a specifically identified spot in a racking structure but they do guarantee the tenant a specified amount of storage space in a dry dock storage_facility for the dry dock storage of the tenant’s boat taxpayer represents that a taxable_reit_subsidiary trs of taxpayer or an independent_contractor from whom taxpayer derives no income will move the tenants’ boats into and out of the dry dock storage facilities taxpayer further represents that this is a service customarily performed at dry dock storage facilities in each of the geographic areas in which company’s marinas are located no other plr-102542-17 services will be provided in connection with the storage fee for leasing space in the dry dock storage facilities tenants of company's dry dock storage facilities may request services such as boat maintenance or repairs prior to storage dry dock services the storage fees for leasing space in the dry dock storage facilities will not include fees for these requested services and taxpayer represents that the dry dock services will be performed by a trs of taxpayer or by an independent_contractor from whom taxpayer derives no income c cabins property c contains n cabins used by guests for stays of less than one week company provides cabin guests with linens and basic toiletries at the beginning of their stay and cleans the cabin when the guests vacate the premises the cabin guests are generally not the same parties that lease boat slips or dry dock storage space from company the income generated by the cabins represents less than between o and p percent of company's revenues taxpayer intends to have a trs own the cabins and any areas reserved for cabin guests and to have company manage the cabins taxpayer represents that the income it receives attributable to the cabins will be treated as non-qualifying income for purposes of sec_856 and ruling law and analysis sec_856 of the code provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property sec_1_856-3 of the regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits sec_1_856-10 provides that the term real_property means land and improvements to land local law definitions are not controlling for purposes of determining the meaning of the term real_property sec_1_856-10 provides that the term improvements to land generally means inherently permanent structures and their structural_components sec_1_856-10 provides that the term inherently_permanent_structure means any permanently affixed building or other permanently affixed structure affixation may be to land or to another inherently_permanent_structure plr-102542-17 and may be by weight alone if the affixation is reasonably expected to last indefinitely based on all the facts and circumstances the affixation is considered permanent a distinct asset that serves an active function such as an item of machinery or equipment is not a building or other inherently_permanent_structure sec_1_856-10 provides that in general other inherently permanent structures serve a passive function such as to contain support shelter cover protect or provide a conduit or a route and do not serve an active function such as to manufacture create produce convert or transport sec_1_856-10 provides a list of distinct assets that may qualify as other inherently permanent structures if they are permanently affixed stationary wharves and docks are included in the list of inherently permanent structures found in sec_1_856-10 sec_1_856-10 provides facts and circumstances that must be considered in determining if a distinct asset that serves a passive function and is not otherwise listed in sec_1_856-10 or iii b is an inherently_permanent_structure the factors that must be taken into account include a the manner in which the distinct asset is affixed to real_property b whether the distinct asset is designed to be removed or to remain in place indefinitely c the damage that removal of the distinct asset would cause to the item itself or to the real_property to which it is affixed d any circumstances that suggest the expected period of affixation is not indefinite for example a lease that requires or permits removal of the distinct asset upon the expiration of the lease e the time and expense required to move the distinct asset because only stationary wharves and docks are included in the list of inherently permanent structures under sec_1_856-10 floating docks that do not serve an active function must be analyzed based on all the facts and circumstances pursuant to sec_1_856-10 to determine if they are inherently permanent structures properties a d and e taxpayer represents that the pilings at property a property d and property e are inherently permanent structures for purposes of sec_1_856-10 with regard to the floating docks affixed to pilings at these properties taxpayer represents that a the floating docks are affixed to the pilings by steel pile guides containing rollers plr-102542-17 that always touch the pilings and that the pile guides are permanently connected to the docks with at least b steel or aluminum bolts or brackets b the floating docks are designed to remain in place indefinitely c removal of the floating docks from the pilings would require total deconstruction of the floating docks as well as the destruction of the pilings d no circumstances suggest that the expected period of affixation is not indefinite and e moving a floating dock would be time-consuming and more expensive than building a new one taxpayer represents that the floating docks provide a conduit or route to tenants' boat slips delineate the area of the slips and protect the boats from damage from the elements taxpayer further represents that the floating docks serve no active function within the meaning of sec_1_856-10 based on the information submitted and representations made we conclude that the floating docks at property a property d and property e affixed using the piling method are inherently permanent structures that are permanently affixed to other inherently permanent structures for purposes of sec_1_856-2 accordingly the floating docks at property a property d and property e are real_property within the meaning of sec_1_856-10 and therefore are real_estate_assets for purposes of sec_856 and properties b and c with regard to the floating docks affixed to the seabed by winch and cable at property b and property c taxpayer represents that a the floating docks are permanently attached to concrete anchors weighing in excess of h pounds that are embedded in the seabed or lake bottom b the floating docks are designed and intended to remain in place indefinitely c removal of the floating docks would require their demolition and the abandonment of the anchors in the seabed or lake bottom d no circumstances suggest that the expected period of affixation is not indefinite and e removing the floating docks requires specialized industrial tools and certified divers bears a cost of between k and l percent of new_construction and would take between i and j months taxpayer further represents that the floating docks provide a conduit or route to tenants' boat slips delineate the area of the slips and protect the boats from damage from the elements additionally taxpayer represents that the floating docks serve no active function within the meaning of sec_1_856-10 based on the information submitted and representations made we conclude that the floating docks at property b and property c affixed by the winch and cable method are inherently permanent structures that are permanently affixed to the ground for purposes of sec_1_856-2 accordingly the floating docks at property b and property c are real_property within the meaning of sec_1_856-10 and therefore are real_estate_assets for purposes of sec_856 and plr-102542-17 ruling sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that the term rents_from_real_property includes rents from interests_in_real_property sec_1_856-3 provides that the term interests_in_real_property includes fee ownership or co-ownership of land or improvements thereon leasehold interests in the same and timeshare interests that represent an undivided fractional fee or leasehold interest and entitle the holders to the use and enjoyment of the property for a specified period of time each year sec_1_856-4 provides in relevant part that the term rents_from_real_property means generally the gross amounts received for_the_use_of or right to use real_property of the reit taxpayer represents that its dry dock storage facilities are inherently permanent structures for purposes of sec_1_856-10 and that it leases racking structure space in the facilities for terms of at least m additionally taxpayer represents that while dry dock storage leases do not allocate to the tenant a specifically identified spot in the racking structure they do guarantee the tenant a specified amount of storage space in a dry dock storage_facility for the dry dock storage of the tenant’s boat taxpayer further represents that the service of moving boats into and out of the dry dock storage facilities is the only service provided in connection with amounts received for_the_use_of racking structure space in the dry dock storage facilities is customarily provided to tenants of similar dry dock storage facilities in the geographic area and is being provided by a trs of the taxpayer or an independent_contractor from whom taxpayer derives no income based on the information submitted and representations made we conclude that the amounts received for_the_use_of racking structure space in dry dock storage facilities will not be considered as other than rents_from_real_property for purposes of sec_856 by reason of the storage leases' failure to convey to tenants a right of entry or a right to use specifically enumerated space within the dry dock storage facilities plr-102542-17 ruling sec_856 defines a trs as a corporation that is directly or indirectly owned in whole or in part by a reit and that makes a joint election with the reit to treat the corporation as a trs of the reit sec_856 provides that the term trs shall not include any corporation that directly or indirectly manages a lodging_facility sec_856 provides that the term lodging_facility means a hotel motel or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis the properties contain separately identifiable items of property that are rented and used independently of each other such as floating docks dry dock facilities and restaurants the characterization of a separately identifiable item of property that is rented and used independently of the greater property on which the item of property is physically located should not dictate the characterization of the greater property - for example the presence of a restaurant on a marina property should not automatically render the entire marina property a restaurant company provides linens basic toiletries and cleaning services to the cabin guests who stay for short periods of time additionally taxpayer represents that the cabin guests are generally not tenants of the marina boat slips or dry dock storage facilities and that income from the cabins comprises less than o to p percent of company's revenues the cabins at property c are dwelling units used_on_a_transient_basis together with any areas reserved for cabin guests they are an establishment that is a lodging_facility for purposes of sec_856 however based on the information submitted and representations made including the fact that the income from the cabins comprises less than o to p percent of company’s revenues the presence of the cabins at property c will not cause the assets at property c other than the cabins and any areas reserved for cabin guests to be treated as lodging_facilities for these purposes conclusions based on the information submitted and representations made by taxpayer we rule that the floating docks described above at properties a b c d and e are real_property for purposes of sec_1_856-10 and therefore are real_estate_assets for purposes of sec_856 and plr-102542-17 amounts received for racking structure space in dry dock storage facilities described above will not be considered as other than rents_from_real_property for purposes of sec_856 the presence of cabins at property c will not cause the assets at property c other than the cabins and any areas reserved for cabin guests to be treated as lodging_facilities within the meaning of sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether any asset described herein constitutes real_property for purposes of any section of the code other than sec_856 additionally except as expressly provided herein no opinion is expressed or implied concerning whether any income is qualifying_income for purposes of sec_856 and furthermore no opinion is expressed concerning any services performed by taxpayer company any trs or any other party finally no opinion is expressed whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea hoffenson______________ andrea hoffenson branch chief branch office of associate chief_counsel financial institutions products enclosure copy of this for sec_6110 purposes
